IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                    United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 04-51336                              FILED
                                 _____________________                        May 17, 2005
UNITED STATES OF AMERICA
                                                                        Charles R. Fulbruge III
                        Plaintiff - Appellee                                    Clerk
                         v.
JESUS MANUEL AGUIRRE-MORALES
                        Defendant - Appellant

                           ---------------------
               Appeal from the United States District Court
                    for the Western District of Texas
                                (04-CR-1167)
                           ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is granted.



       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division, for resentencing is granted.



       IT IS FURTHER ORDERED that appellee’s unopposed motion in



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the alternative to extend time to file appellee’s brief until 14

days from the Court’s denial of appellee’s motion to vacate and

remand is denied as moot.